Name: Decision of the EEA Joint Committee No 83/97 of 31 October 1997 amending Annex XIII (Transport) to the EEA Agreement
 Type: Decision
 Subject Matter: technology and technical regulations;  air and space transport;  European construction;  European organisations;  electronics and electrical engineering
 Date Published: 1998-06-04

 4.6.1998 EN Official Journal of the European Communities L 160/40 DECISION OF THE EEA JOINT COMMITTEE No 83/97 of 31 October 1997 amending Annex XIII (Transport) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex XIII to the Agreement was amended by Decision of the EEA Joint Committee No 1 8/97 (1); Whereas Commission Directive 97/15/EC of 25 March 1997 adopting Eurocontrol standards and amending Council Directive 93/65/EEC on the definition and use of compatible technical specifications for the procurement of air-traffic-management equipment (2) is to be incorporated into the Agreement; Whereas adaptation (a) to Council Directive 93/65/EEC in Annex XIII to the Agreement is to be amended, HAS DECIDED AS FOLLOWS: Article 1 The following shall be added in point 66c (Council Directive 93/65/EEC) in Annex XIII to the Agreement: , as amended by:  397 L 0015: Commission Directive 97/15/EC of 25 March 1997 (OJ L 95, 10.4.1997, p. 16). Article 2 Adaptation (a) in point 66c (Council Directive 93/65/EEC) in Annex XIII to the Agreement shall be replaced by the following: (a) the list set out in Annex II shall be supplemented as follows: Norway Luftfartsverket Postboks 8124 Dep N-0032 Oslo Oslo Lufthavn A/S Postboks 100 N-2060 Gardermoen. Article 3 The texts of Directive 97/15/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 4 This Decision shall enter into force on 1 November 1997, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee. Article 5 This Decision shall be published in the EEA section of, and in the EEA supplement to, the Offiical Journal of the European Communities. Done at Brussels, 31 October 1997. For the EEA Joint Committee The President E. BULL (1) OJ L 182, 10. 7. 1997, p. 52. (2) OJ L 95, 10. 4. 1997, p. 16.